Citation Nr: 1614401	
Decision Date: 04/08/16    Archive Date: 04/25/16

DOCKET NO.  09-32 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for post-surgical residuals of a closed transverse fracture of the left femoral shaft, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for left knee degenerative joint disease, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from April 1987 to September 1987.  

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which denied the Veteran's increased rating claims.

The Veteran testified before a VA Decision Review Officer (DRO) at a May 2010 hearing conducted at the RO.  In February 2012, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings are of record and have been reviewed.

This matter was before the Board in June 2012 and February 2015, at which time it was remanded for further development.

In December 2015, the Veteran submitted a request for approval of school attendance, but the issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.





REMAND

Pursuant to the Board's February 2015 remand directives, the Veteran was to be provided a VA examination to determine the current severity of his service- connected left leg disabilities.  In pertinent part, the examiner was to discuss flare-ups reported by the Veteran and determine whether the flare-ups were associated with additional functional loss.  If no flare-ups were reported, the examiner was to estimate the additional functional limitation imposed by the flare-ups described in the June 2012 examination report.

The Veteran was afforded VA examinations in May 2015.  The Veteran did not report flare-ups at the time of the examinations.  However, the examiner did not estimate the additional functional limitation imposed by the flare-ups described in the prior June 2012 examination report.  Accordingly, additionally remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims to the examiner who provided the May 2015 VA examination, or another appropriate VA provider if he is unavailable, to provide an addendum opinion.  The examiner is to discuss whether the Veteran's flare-ups reported at the June 2012 VA examination were manifested by additional functional loss - if so, he or she should estimate the degrees of lost motion during such flare-ups.

If an opinion cannot be given without resorting to speculation, indicate why and what, if any, further information is needed.

2.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






